UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1064


DAISY GUERRERO-SUAREZ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 19, 2018                                     Decided: October 1, 2018


Before DUNCAN and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Janeen Hicks-Pierre, PIERRE LAW PLLC, Charlotte, North Carolina, for Petitioner. Chad
A. Readler, Acting Assistant Attorney General, Holly M. Smith, Senior Litigation Counsel,
Aric A. Anderson, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daisy Guerrero-Suarez, a native and citizen of Honduras, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing her appeal from the

immigration judge’s denial of her applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

       On appeal, Guerrero-Suarez argues that the agency failed to define the term

“persecution generally or within the context of the facts presented by the record” and failed

to undertake “any evaluation or exploration of what does and does not rise to the level of

persecution.” (Pet’r’s Br. (ECF No. 14) at 26). The Board, however, affirmed the

immigration judge’s denial of Guerrero-Suarez’s applications for asylum and withholding

of removal on the grounds that (1) she failed to provide reasonably available corroborative

evidence; and (2) she failed to demonstrate a nexus to a protected ground as she is not a

member of her proposed particular social group. Because Guerrero-Suarez fails to raise

any arguments in her brief that meaningfully challenge the basis for the Board’s decision,

we find that she has failed to preserve any issues for review. * See Fed. R. App. P.

28(a)(8)(A) (“[T]he argument . . . must contain . . . appellant’s contentions and the reasons

for them, with citations to the authorities and parts of the record on which the appellant

relies.”); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (“Failure to

comply with the specific dictates of [Rule 28] with respect to a particular claim triggers



       *
         Guerrero-Suarez also fails to challenge the agency’s denial of her request for
protection under the Convention Against Torture.

                                             2
abandonment of that claim on appeal.”); accord Suarez-Valenzuela v. Holder, 714 F.3d

241, 248-49 (4th Cir. 2013).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Guerrero-Suarez (B.I.A. Dec. 29, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            3